Case 1:19-cv-23770-FAM Document 111 Entered on FLSD Docket 07/21/2021 Page 1 of 7




                             UNITED STATES DISTRICT COURT FOR THE
                                 SOUTHERN DISTRICT OF FLORIDA
                                         Miami Division
                               Case Number: 19-23770-CIV-MORENO

   TECHNOLOJOY, LLC, and IBRAHIM F.
   ALGAHIM,

                      Plaintiffs,
   vs.

   BHPH CONSULTING SERVICES, LLC, d/b/a
   BHPH CAPITAL SERVICES; SEAN
   FOUZAILOFF, and ANATOLIY SLUTSKIY,

                      Defendants.
   - - - - - - - - - - - - - - - - - -I

                   ORDER DENYING MOTION TO DISMISS FRAUD CLAIMS

          Earlier in this proceeding, the Court granted Defendants' motion to dismiss the Plaintiffs

   various fraud claims under the independent tort doctrine. The Court held the claims, as pied, were

   "inextricably intertwined" with the breach of contract claim and not pied with sufficient

   particularity. After Plaintiff amended its complaint to address the deficiencies in the first iteration,

   the Defendants again moved to dismiss the fraud claims on the same grounds. After reviewing the

   Amended Complaint, the Court finds the Plaintiffs allegations sufficiently establish independent

   torts and meet the heightened pleading requirements of Rule 9(b).

          THIS CAUSE came before the Court upon Defendants' Motion to Dismiss (D.E. 105) filed

   on June 8, 2021.

           THE COURT has considered the motion, the response, the pertinent portions of the

   record, and being otherwise fully advised in the premises, it is

           ADJUDGED that the motion to dismiss is DENIED. Defendants shall answer the

   remaining counts by July 27, 2021.
Case 1:19-cv-23770-FAM Document 111 Entered on FLSD Docket 07/21/2021 Page 2 of 7




                                            I.      Background

           This case arises from a business relationship gone awry between Plaintiff, Technolojoy,

   LLC, and Defendants, BHPH Consulting Services, LLC, Sean Fouzailoff, and Anatoliy Slutskiy.

   Plaintiff Technolojoy is a consumer electronic wholesale company and Defendant BHPH sells

   electronics, including cell phones, to wholesalers. With regards to the fraud claims, Plaintiff

   amended its complaint in several ways to address this Court's prior order finding the fraud claims

   were not independent from the breach of contract and were not pled with the requisite

   particularity.

           The Amended Complaint adds paragraph 28, which states that from March 2019 to July

   2019, Defendants Fouzailoff and Slutskiy sent Plaintiffs invoices containing alleged credits in

   Technolojoy's favor. Technolojoy alleges that these 42 invoices, which it now attaches to the

   Amended Complaint, contain a series of false representations intended to induce Technolojoy to

   keep advancing funds to Defendants. The Amended Complaint details eight instances where

   Defendants' invoices purportedly show the fake credits in the amount of$213,041. Paragraph 32

   alleges that the fraudulent refund notices were a plot engineered by Defendants to defraud

   Technolojoy. As alleged, Technolojoy relied on a July 2, 2019 refund notice totaling $74,060,

   and paid BHPH Consulting Services, $44,100 on the same day for future inventory, which was

   never delivered. The Amended Complaint asserts that BHPH cancelled the refunds before the

   funds were credited to Technolojoy. The Amended Complaint details five more instances where

   this occurred and alleges that Defendants Fouzailoff and Slutskiy had numerous phone calls in

   July 2019 with Plaintiffs principal, Abraham Ilgahim, where they falsely represented that the

   refunds would be sent to Plaintiff.




                                                    2
Case 1:19-cv-23770-FAM Document 111 Entered on FLSD Docket 07/21/2021 Page 3 of 7




          The second component to Plaintiffs fraud claims is that Defendants asked Plaintiff to

   request a chargeback from American Express. It asserts that on July 6, 2019 at 11 :37 AM,

   Defendant Fouzailofftexted Algahim telling him to contact American Express to initiate a

   chargeback for $52,000 and to indicate that Plaintiff never received the product. Consistent with

   these requests, Technolojoy opened various chargeback requests with the credit card companies

   to recoup monies paid to Defendants for goods it never received. Once the credit card companies

   contacted Fouzailoff and BHPH, they would provide the credit card companies with fraudulent

   proofs of shipment and fraudulent invoices. The Amended Complaint states that Defendant

   Fouzailofftold American Express on July 23, 2019 that the "cardholder is trying to commit fraud

   by disputing partial payment amounts." The Amended Complaint details another instance on July

   28, 2019 where Fouzailoff sent a message to American Express claiming that the Plaintiff was

   defrauding the credit card company, and also provided American Express with fraudulent

   tracking numbers of old shipments to show proof of delivery of new purchases.

          To quantify these damages, the Amended Complaint alleges that in 2018 Technolojoy

   made approximately $300,000 in net profit from the resale of the iPhones it purchased during the

   2018 Apple's new iPhone launch. Technolojoy expected to double its 2018 net profit in 2019.

   Due to the fraud, Plaintiff alleges that it had insufficient funds to purchase new iPhones in 2019.

   Instead of doubling its profit, Technolojoy suffered a loss of profits close to 80% as compared to

   2018. Plaintiff alleges the fraud continues to negatively impact its business to date. Notably, the

   breach of contract and equitable claims assert damages totaling $704,575, which is the value of

   the products Technolojoy claims to have purchased and never received from the Defendants.




                                                     3
Case 1:19-cv-23770-FAM Document 111 Entered on FLSD Docket 07/21/2021 Page 4 of 7




                                            II.     Legal Standard


          "To survive a motion to dismiss, plaintiffs must do more than merely state legal

   conclusions," instead plaintiffs must "allege some specific factual basis for those conclusions or

   face dismissal of their claims." Jackson v. BellSouth Telecomm., 372 F.3d 1250, 1263 (11th Cir.

   2004). When ruling on a motion to dismiss, a court must view the complaint in the light most

   favorable to the plaintiff and accept the plaintiffs well-pleaded facts as true. See St. Joseph's

   Hosp., Inc. v. Hosp. Corp. ofAm., 795 F.2d 948, 953 (11th Cir. 1986). This tenet, however, does

   not apply to legal conclusions. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). Moreover,

   "[w]hile legal conclusions can provide the framework of a complaint, they must be supported by

   factual allegations." Id. at 1950. Those "[f]actual allegations must be enough to raise a right to

   relief above the speculative level on the assumption that all of the complaint's allegations are

   true." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007). In short, the complaint must not

   merely allege a misconduct, but must demonstrate that the pleader is entitled to relief. See Iqbal,

   129 S. Ct. at 1950.

                                            III.    Legal Analysis

          Defendants move to dismiss Counts 4 through 6 of the Amended Complaint. Count 4 is a

   claim for fraudulent misrepresentation, count 5 is a claim for fraudulent inducement, and count 6

   is a claim for fraud. Defendants again argue the claims are duplicative, the independent tort

   doctrine precludes the claims from proceeding, and the claims lack the requisite particularity.

          In its prior order, this Court held that Florida law allows for separate claims for fraudulent

   misrepresentation, fraudulent inducement, and fraud. Temurian v. Piccolo, No. 18-62737, 2019

   WL 1763022, *5 (S.D. Fla. April 22, 2019) (stating that four separate fraud claims have similar



                                                     4
Case 1:19-cv-23770-FAM Document 111 Entered on FLSD Docket 07/21/2021 Page 5 of 7




   pleading standards). Given the similar elements of these causes of action, the Court again

   declines to dismiss the claims as duplicative.

                    A. Is an Independent Tort Alleged?

          "It is ... well settled that, for an alleged misrepresentation regarding a contract to be

   actionable, the damages stemming from that misrepresentation must be independent, separate,

   and distinct from the damages sustained from the contract's breach." Peebles v. Puig, 223 So. 3d

   1065, 1068 (Fla. 3d DCA 2017). Florida's independent tort doctrine "prohibits claims in tort for

   damages, which are the same as for breach of contract so as to prevent plaintiffs from recovering

   duplicative damages for the same wrongdoing." Perez v. Scottsdale Ins. Co., No. 19-22761, 2019

   WL 5457746, *4 (S.D. Fla. Oct. 24, 2019). The question is whether the allegations supporting

   the fraud counts are "inextricably intertwined with the alleged breach of contract." Id. (citing

   Termurian, 2019 WL 1763022 (dismissing fraud claims that are inextricably intertwined with the

   breach of contract).

          The Court's prior order found that the Complaint's allegations supporting the breach of

   contract claim also supported the fraud claims. The contractual counts and the fraud counts

   alleged the same damages and failed to show how the fraud damages differed from the damages

   for breach of contract. The Court dismissed the counts without prejudice and allowed Plaintiffs

   an opportunity to correct the deficiencies.

          The Court now finds that Plaintiff has corrected the deficiencies. A review of the

   Amended Complaint shows that the actions complained of in the fraud counts are separate and

   distinct from the allegations supporting the breach of contract, unjust emichment, and quantum

   meruit claims. The allegedly fraudulent actions are the issuance of fraudulent invoices meant to

   confuse the Plaintiff, the cancellation of refunds after Defendants sent messages saying they were


                                                     5
Case 1:19-cv-23770-FAM Document 111 Entered on FLSD Docket 07/21/2021 Page 6 of 7




   being processed, the instruction to Plaintiff to initiate chargeback requests with the credit card

   companies, and the statements to American Express discrediting those same requests. The Court

   finds these allegations sufficiently distinct from the breach of contract, which stems from the

   Defendant's failure to provide goods for which it received payment.

            In addition, the Amended Complaint now clarifies that Plaintiff seeks a different remedy

   than the $704,575 stated in the contract claim. Plaintiff claims that the fraud caused a negative

   financial impact and led to lost profits on the sale of iPhones. The Court views this statement of

   damages as separate from the damages stemming from the breach of contract claim. Plaintiff is

   not seeking to recover duplicative damages. Accordingly, the motion to dismiss is denied on this

   basis.

              b. Is fraud pied with particularity?

            Rule 9(b) requires a plaintiff to state the circumstances constituting fraud with

   particularity. The Eleventh Circuit has noted that the "particularity rule serves an important

   purpose in fraud actions by alerting defendants to the precise misconduct with which they are

   charged ... "' Ziemba v. Cascade Int'!. Inc., 256 F.3d 1194, 1202 (11th Cir. 2001) (internal

   citations omitted). Under Rule 9(b), a plaintiff must allege "(1) precisely what statements were

   made in what documents or oral representations or what omissions were made, and (2) the time

   and place of each such statement and the person responsible for making (or, in the case of

   omissions, not making) same, and (3) the content of such statements and the manner in which

   they misled the plaintiff, and (4) what the defendants obtained as a consequence of the fraud."Id.

   Rule 9(b) is not satisfied where the complaint vaguely attributes the alleged fraudulent statements

   to the "defendants." Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1381 (11th




                                                      6
Case 1:19-cv-23770-FAM Document 111 Entered on FLSD Docket 07/21/2021 Page 7 of 7




   Cir. 1997). In cases involving multiple defendants, as is the case here, the Complaint should

   inform each defendant of the specific fraudulent act giving rise to liability. Id.

          A review of the prior iteration of this Complaint resulted in the Court finding that Rule

   9(b)'s heightened pleading standard was not met. That is not the case now. The Amended

   Complaint attaches the 42 fraudulent invoices and indicates that they were sent by the three

   defendants. It also identifies the time period for phone calls by Fouzailoff and Slutskiy where

   they misrepresented that they were processing refunds in favor of Technolojoy. The Amended

   Complaint details the nine fraudulent notices consisting of eight separate credit card refunds and

   a wire refund. For each notice, Technolojoy provides the date, the amount, and the nature of the

   fraudulent conduct. The Amended Complaint also provides the date and time when Fouzailoff

   sent text messages to Ilgahim encouraging him to initiate chargebacks with American Express.

   Then, it details how the Defendants turned around and communicated with American Express in

   attempts to discredit Plaintiffs chargeback requests. The Court finds these allegations

   sufficiently meet the pleading standard. Therefore, the motion to dismiss is DENIED.

           DONE AND ORDERED in Chambers at Miami, Florida, this~of July 2021.




   Copies furnished to:

   Counsel of Record




                                                      7
